

116 S1395 IS: Age 21 Act
U.S. Senate
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1395IN THE SENATE OF THE UNITED STATESMay 9, 2019Mrs. Feinstein (for herself, Mr. Blumenthal, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit the purchase of certain firearms by individuals
 under 21 years of age, and for other purposes.1.Short titleThis Act may be cited as the Age 21 Act.2.Prohibition on purchase of certain firearms by individuals under 21 years of age(a)DefinitionsSection 921(a) of title 18, United States Code, is amended—(1)by inserting after paragraph (29) the following:(30)The term semiautomatic pistol means any repeating pistol that—(A)utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round; and(B)requires a separate pull of the trigger to fire each cartridge.(31)The term semiautomatic shotgun means any repeating shotgun that—(A)utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round; and(B)requires a separate pull of the trigger to fire each cartridge.;
 and(2)by adding at the end the following:(36)The term semiautomatic assault weapon means any of the following, regardless of country of manufacture or caliber of ammunition accepted:(A)A semiautomatic rifle that has the capacity to accept a detachable magazine and any one of the following:(i)A pistol grip.(ii)A forward grip.(iii)A folding, telescoping, or detachable stock, or is otherwise foldable or adjustable in a manner that operates to reduce the length, size, or any other dimension, or otherwise enhances the concealability, of the weapon.(iv)A grenade launcher.(v)A barrel shroud.(vi)A threaded barrel.(B)A semiautomatic rifle that has a fixed magazine with the capacity to accept more than 10 rounds, except for an attached tubular device designed to accept, and is capable of operating only with, .22 caliber rimfire ammunition.(C)Any part, combination of parts, component, device, attachment, or accessory that is designed or functions to accelerate the rate of fire of a semiautomatic rifle but not convert the semiautomatic rifle into a machinegun.(D)A semiautomatic pistol that has the capacity to accept a detachable magazine and any one of the following:(i)A threaded barrel.(ii)A second pistol grip.(iii)A barrel shroud.(iv)The capacity to accept a detachable magazine at some location outside of the pistol grip.(v)A semiautomatic version of an automatic firearm.(vi)A manufactured weight of 50 ounces or more when unloaded.(vii)A stabilizing brace or similar component.(E)A semiautomatic pistol with a fixed magazine that has the capacity to accept more than 10 rounds.(F)A semiautomatic shotgun that has any one of the following:(i)A folding, telescoping, or detachable stock.(ii)A pistol grip.(iii)A fixed magazine with the capacity to accept more than 5 rounds.(iv)The ability to accept a detachable magazine.(v)A forward grip.(vi)A grenade launcher.(G)Any shotgun with a revolving cylinder.(H)All of the following rifles, copies, duplicates, variants, or altered facsimiles with the capability of any such weapon thereof:(i)All AK types, including the following:(I)AK, AK47, AK47S, AK–74, AKM, AKS, ARM, MAK90, MISR, NHM90, NHM91, Rock River Arms LAR–47, SA85, SA93, Vector Arms AK–47, VEPR, WASR–10, and WUM.(II)IZHMASH Saiga AK.(III)MAADI AK47 and ARM.(IV)Norinco 56S, 56S2, 84S, and 86S.(V)Poly Technologies AK47 and AKS.(ii)All AR types, including the following:(I)AR–10.(II)AR–15.(III)Alexander Arms Overmatch Plus 16.(IV)Armalite M15 22LR Carbine.(V)Armalite M15–T.(VI)Barrett REC7.(VII)Beretta AR–70.(VIII)Black Rain Ordnance Recon Scout.(IX)Bushmaster ACR.(X)Bushmaster Carbon 15.(XI)Bushmaster MOE series.(XII)Bushmaster XM15.(XIII)Chiappa Firearms MFour rifles.(XIV)Colt Match Target rifles.(XV)CORE Rifle Systems CORE15 rifles.(XVI)Daniel Defense M4A1 rifles.(XVII)Devil Dog Arms 15 Series rifles.(XVIII)Diamondback DB15 rifles.(XIX)DoubleStar AR rifles.(XX)DPMS Tactical rifles.(XXI)DSA Inc. ZM–4 Carbine.(XXII)Heckler & Koch MR556.(XXIII)High Standard HSA–15 rifles.(XXIV)Jesse James Nomad AR–15 rifle.(XXV)Knight’s Armament SR–15.(XXVI)Lancer L15 rifles.(XXVII)MGI Hydra Series rifles.(XXVIII)Mossberg MMR Tactical rifles.(XXIX)Noreen Firearms BN 36 rifle.(XXX)Olympic Arms.(XXXI)POF USA P415.(XXXII)Precision Firearms AR rifles.(XXXIII)Remington R–15 rifles.(XXXIV)Rhino Arms AR rifles.(XXXV)Rock River Arms LAR–15.(XXXVI)Sig Sauer SIG516 rifles and MCX rifles.(XXXVII)SKS with a detachable magazine.(XXXVIII)Smith & Wesson M&P15 rifles.(XXXIX)Stag Arms AR rifles.(XL)Sturm, Ruger & Co. SR556 and AR–556 rifles.(XLI)Uselton Arms Air-Lite M–4 rifles.(XLII)Windham Weaponry AR rifles.(XLIII)WMD Guns Big Beast.(XLIV)Yankee Hill Machine Company, Inc. YHM–15 rifles.(iii)Barrett M107A1.(iv)Barrett M82A1.(v)Beretta CX4 Storm.(vi)Calico Liberty Series.(vii)CETME Sporter.(viii)Daewoo K–1, K–2, Max 1, Max 2, AR 100, and AR 110C.(ix)Fabrique Nationale/FN Herstal FAL, LAR, 22 FNC, 308 Match, L1A1 Sporter, PS90, SCAR, and FS2000.(x)Feather Industries AT–9.(xi)Galil Model AR and Model ARM.(xii)Hi-Point Carbine.(xiii)HK–91, HK–93, HK–94, HK–PSG–1, and HK USC.(xiv)IWI TAVOR, Galil ACE rifle.(xv)Kel-Tec Sub-2000, SU–16, and RFB.(xvi)SIG AMT, SIG PE–57, Sig Sauer SG 550, Sig Sauer SG 551, and SIG MCX.(xvii)Springfield Armory SAR–48.(xviii)Steyr AUG.(xix)Sturm, Ruger & Co. Mini-14 Tactical Rifle M–14/20CF.(xx)All Thompson rifles, including the following:(I)Thompson M1SB.(II)Thompson T1100D.(III)Thompson T150D.(IV)Thompson T1B.(V)Thompson T1B100D.(VI)Thompson T1B50D.(VII)Thompson T1BSB.(VIII)Thompson T1–C.(IX)Thompson T1D.(X)Thompson T1SB.(XI)Thompson T5.(XII)Thompson T5100D.(XIII)Thompson TM1.(XIV)Thompson TM1C.(xxi)UMAREX UZI rifle.(xxii)UZI Mini Carbine, UZI Model A Carbine, and UZI Model B Carbine.(xxiii)Valmet M62S, M71S, and M78.(xxiv)Vector Arms UZI Type.(xxv)Weaver Arms Nighthawk.(xxvi)Wilkinson Arms Linda Carbine.(I)All of the following pistols, copies, duplicates, variants, or altered facsimiles with the capability of any such weapon thereof:(i)All AK–47 types, including the following:(I)Centurion 39 AK pistol.(II)CZ Scorpion pistol.(III)Draco AK–47 pistol.(IV)HCR AK–47 pistol.(V)IO Inc. Hellpup AK–47 pistol.(VI)Krinkov pistol.(VII)Mini Draco AK–47 pistol.(VIII)PAP M92 pistol.(IX)Yugo Krebs Krink pistol.(ii)All AR–15 types, including the following:(I)American Spirit AR–15 pistol.(II)Bushmaster Carbon 15 pistol.(III)Chiappa Firearms M4 Pistol GEN II.(IV)CORE Rifle Systems CORE15 Roscoe pistol.(V)Daniel Defense MK18 pistol.(VI)DoubleStar Corporation AR pistol.(VII)DPMS AR–15 pistol.(VIII)Jesse James Nomad AR–15 pistol.(IX)Olympic Arms AR–15 pistol.(X)Osprey Armament MK–18 pistol.(XI)POF USA AR pistols.(XII)Rock River Arms LAR 15 pistol.(XIII)Uselton Arms Air-Lite M–4 pistol.(iii)Calico Liberty pistols.(iv)DSA SA58 PKP FAL pistol.(v)Encom MP–9 and MP–45.(vi)Heckler & Koch model SP–89 pistol.(vii)Intratec AB–10, TEC–22 Scorpion, TEC–9, and TEC–DC9.(viii)IWI Galil Ace pistol, UZI PRO pistol.(ix)Kel-Tec PLR 16 pistol.(x)The following MAC types:(I)MAC–10.(II)MAC–11.(III)Masterpiece Arms MPA A930 Mini Pistol, MPA460 Pistol, MPA Tactical Pistol, and MPA Mini Tactical Pistol.(IV)Military Armament Corp. Ingram M–11.(V)Velocity Arms VMAC.(xi)Sig Sauer P556 pistol.(xii)Sites Spectre.(xiii)All Thompson types, including the following:(I)Thompson TA510D.(II)Thompson TA5.(xiv)All UZI types, including Micro-UZI.(J)All of the following shotguns, copies, duplicates, variants, or altered facsimiles with the capability of any such weapon thereof:(i)DERYA Anakon MC–1980, Anakon SD12.(ii)Doruk Lethal shotguns.(iii)Franchi LAW–12 and SPAS 12.(iv)All IZHMASH Saiga 12 types, including the following:(I)IZHMASH Saiga 12.(II)IZHMASH Saiga 12S.(III)IZHMASH Saiga 12S EXP–01.(IV)IZHMASH Saiga 12K.(V)IZHMASH Saiga 12K–030.(VI)IZHMASH Saiga 12K–040 Taktika.(v)Streetsweeper.(vi)Striker 12.(K)All belt-fed semiautomatic firearms, including TNW M2HB and FN M2495.(L)Any combination of parts from which a firearm described in subparagraphs (A) through (K) can be assembled.(M)The frame or receiver of a rifle or shotgun described in subparagraph (A), (B), (C), (F), (G), (H), (J), or (K).(37)The term large capacity ammunition feeding device—(A)means a magazine, belt, drum, feed strip, or similar device, including any such device joined or coupled with another in any manner, that has an overall capacity of, or that can be readily restored, changed, or converted to accept, more than 10 rounds of ammunition; and(B)does not include an attached tubular device designed to accept, and capable of operating only with, .22 caliber rimfire ammunition.(38)The term barrel shroud—(A)means a shroud that is attached to, or partially or completely encircles, the barrel of a firearm so that the shroud protects the user of the firearm from heat generated by the barrel; and(B)does not include—(i)a slide that partially or completely encloses the barrel; or(ii)an extension of the stock along the bottom of the barrel which does not encircle or substantially encircle the barrel.(39)The term detachable magazine means an ammunition feeding device that can be removed from a firearm without disassembly of the firearm action.(40)The term fixed magazine means an ammunition feeding device that is permanently fixed to the firearm in such a manner that it cannot be removed without disassembly of the firearm.(41)The term folding, telescoping, or detachable stock means a stock that folds, telescopes, detaches or otherwise operates to reduce the length, size, or any other dimension, or otherwise enhances the concealability, of a firearm.(42)The term forward grip means a grip located forward of the trigger that functions as a pistol grip.(43)The term grenade launcher means an attachment for use on a firearm that is designed to propel a grenade or other similar destructive device.(44)The term pistol grip means a grip, a thumbhole stock or Thordsen-type grip or stock, or any other characteristic that can function as a grip.(45)The term threaded barrel means a feature or characteristic that is designed in such a manner to allow for the attachment of a device such as a firearm silencer or a flash suppressor.(46)The term belt-fed semiautomatic firearm means any repeating firearm that—(A)utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round;(B)requires a separate pull of the trigger to fire each cartridge; and(C)has the capacity to accept a belt ammunition feeding device..(b)ProhibitionChapter 44 of title 18, United States Code, is amended—(1)in section 922—(A)in subsection (b)—(i)in paragraph (1)—(I)by inserting (A) after (1); and(II)by inserting or after the semicolon; and(ii)by adding at the end the following:(B)any large capacity ammunition feeding device to any individual who the licensee knows or has reasonable cause to believe is less than 21 years of age;; (B)in subsection (c)(1), by inserting a large capacity ammunition feeding device or before any firearm other than; and(C)in subsection (x)—(i)in paragraph (1), by striking a juvenile— and all that follows through handgun. and inserting the following:less than 21 years of age—(A)a handgun;(B)a semiautomatic assault weapon;(C)a large capacity ammunition feeding device; or(D)ammunition that is suitable for use only in a handgun or semiautomatic assault weapon.; (ii)in paragraph (2), by striking a juvenile and all that follows through handgun. and inserting the following:less than 21 years of age to knowingly possess—(A)a handgun;(B)a semiautomatic assault weapon;(C)a large capacity ammunition feeding device; or(D)ammunition that is suitable for use only in a handgun or semiautomatic assault weapon.; (iii)by striking paragraphs (3), (4), and (5) and inserting the following:(3)This subsection does not apply to—(A)a temporary transfer of a covered firearm or covered ammunition to a person who is less than 21 years of age or to the possession or use of a covered firearm or covered ammunition by a person who is less than 21 years of age if the covered firearm or covered ammunition is possessed and used by the person—(i)in the course of employment, in the course of ranching or farming related to activities at the residence of the person (or on property used for ranching or farming at which the person, with the permission of the property owner or lessee, is performing activities related to the operation of the farm or ranch), target practice, hunting, or a course of instruction in the safe and lawful use of a covered firearm;(ii)with the prior written consent of the person's parent or guardian who is not prohibited by Federal, State, or local law from possessing a firearm, except—(I)during transportation by the person of an unloaded covered firearm in a locked container directly from the place of transfer to a place at which an activity described in clause (i) is to take place and transportation by the person of that covered firearm, unloaded and in a locked container, directly from the place at which such an activity took place to the transferor; or(II)with respect to ranching or farming activities as described in clause (i), a person who is less than 21 years of age may possess and use a covered firearm or covered ammunition with the prior written approval of the person's parent or legal guardian and at the direction of an adult who is not prohibited by Federal, State or local law from possessing a firearm;(iii)the person has the prior written consent in the person's possession at all times when a covered firearm or covered ammunition is in the possession of the person; and(iv)in accordance with State and local law;(B)a person who is less than 21 years of age who is a member of the Armed Forces of the United States or the National Guard who possesses or is armed with a covered firearm or covered ammunition in the line of duty;(C)a transfer by inheritance of title (but not possession) of a covered firearm or covered ammunition to a person who is less than 21 years of age; or(D)the possession of a covered firearm or covered ammunition by a person who is less than 21 years of age taken in defense of the person or other individuals against an intruder into the residence of the person or a residence in which the person is an invited guest.(4)A covered firearm or covered ammunition, the possession of which is transferred to a person who is less than 21 years of age in circumstances in which the transferor is not in violation of this subsection shall not be subject to permanent confiscation by the Government if its possession by the person who is less than 21 years of age subsequently becomes unlawful because of the conduct of the person who is less than 21 years of age, but shall be returned to the lawful owner when such covered firearm or covered ammunition is no longer required by the Government for the purposes of investigation or prosecution.(5)For purposes of this subsection—(A)the term covered ammunition means ammunition that is suitable for use only in a handgun or a semiautomatic assault weapon; and(B)the term covered firearm means—(i)a handgun;(ii)a semiautomatic assault weapon; or(iii)a large capacity ammunition feeding device.; and (iv)in paragraph (6)—(I)in subparagraph (A), by striking a juvenile defendant's parent or legal guardian and inserting the parent or legal guardian of a defendant who is less than 21 years of age; and(II)in subparagraph (C), by striking a juvenile defendant and inserting a defendant who is less than 21 years of age; and(2)in section 924(a)(6)—(A)in subparagraph (A)—(i)in clause (i), by striking juvenile each place the term appears and inserting person who is less than 21 years of age; and(ii)in clause (ii)—(I)in the matter preceding subclause (I), by striking juvenile and inserting person who is less than 21 years of age;(II)in subclause (I)—(aa)by striking juvenile and inserting person who is less than 21 years of age; and(bb)by striking handgun or ammunition and inserting covered firearm or covered ammunition; and(III)in subclause (II), by striking juvenile has and inserting person who is less than 21 years of age has; and(B)in subparagraph (B)—(i)by striking juvenile each place the term appears and inserting person who is less than 21 years of age; and(ii)by striking handgun or ammunition each place the term appears and inserting covered firearm or covered ammunition.